Citation Nr: 0904720	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-03 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service-connected status 
post surgical removal of a vocal cord lesion and service-
connected atypical headaches.

2. Entitlement to an increased rating for status post 
surgical removal of a vocal cord lesion, currently evaluated 
at zero percent.

3. Entitlement to an increased rating for status post 
surgical excision of a chalazion, left eye, currently 
evaluated at zero percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to 
February 2001.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In March 2005, the Veteran filed a claim for service 
connection for sleep apnea as secondary to service-connected 
status post surgical removal of a vocal cord lesion and 
service-connected atypical headaches.  In an August 2005 
rating action, the RO denied service connection on a direct 
and secondary basis.  The Veteran timely filed a Notice of 
Disagreement (NOD) in October 2005, in which he stated that 
his primary care doctor had linked his sleep apnea with a 
motor vehicle accident that had occurred during service.  The 
RO provided a Statement of the Case (SOC) in November 2005 
with respect to direct and secondary service connection and 
thereafter, in January 2006, the Veteran timely filed a 
substantive appeal 
and elected a hearing before a Decision Review Officer (DRO).

In August 2005, the Veteran filed claims for an increased 
rating for status post surgical removal of a vocal cord 
lesion, and status post surgical excision of a chalazion, 
left eye.  The RO denied the claims in a December 2005 rating 
decision.  The RO issued notice of the decision in January 
2006.  In December 2006, the Veteran filed "increased rating 
claims" for status post surgical removal of a vocal cord 
lesion and status post surgical excision of chalazion, left 
eye.  Given the content of the statement and the date that it 
was received by the RO, the Board construes this 
correspondence as a timely NOD with the September 2007 RO 
determination.  See 38 C.F.R. §§ 20.201, 20.302 (2007); see 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA must 
liberally construe all documents filed by a claimant).  It is 
pertinent to note that Congress has created the Veterans' 
benefits system to be both "paternalistic" and "uniquely pro-
claimant."  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 
2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  VA has a 
duty to fully and sympathetically develop a claimant's claim 
to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998).  This duty requires VA to "determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations," Roberson v. West, 251 F.3d 
1378, 1384 (Fed. Cir. 2001), and extends to giving a 
sympathetic reading to all pro se pleadings of record. 
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  

The record reflects that the RO has not issued the requisite 
SOC with respect to the claims for entitlement to compensable 
rating for status post surgical removal of a vocal cord 
lesion and status post surgical excision of a chalazion, left 
eye pursuant to 38 C.F.R. § 20.200, and therefore, the Board 
must remand these issues for proper issuance of an SOC, and 
to provide the Veteran an opportunity to perfect an appeal of 
the issues thereafter by filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In June 2006, a hearing was held before a DRO.  The Veteran 
and his wife both testified.  A transcript of the hearing is 
of record.

In light of the grant of service connection for obstructive 
sleep apnea on a direct incurrence basis (38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303), the secondary service connection aspect 
of this claim (38 C.F.R. § 3.310) is moot.




Other Matters

In January 2006, the Veteran submitted an informal claim for 
total disability based on individual unemployability (TDIU).  
The RO forwarded an application form to the Veteran.  There 
is no indication that the Veteran ever completed this 
application.  Under 38 C.F.R. § 3.158(a), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  There was no 
subsequent action on the Veteran's claim.  Accordingly, the 
Veteran's informal TDIU claim has been abandoned.  The 
veteran is advised that he may file another claim for a TDIU 
at any time. 

In August 2005, the Veteran filed increased rating claims for 
left leg scars, right shoulder keloid, status post left leg 
compartment syndrome, and hypertension.  The RO denied these 
claims in a December 2005 rating decision.  The Veteran, 
however, failed to file an NOD.  In December 2006, the 
Veteran filed an increased rating claim for Achilles 
tendonitis, right ankle.  The RO denied this claim in a March 
2007 rating decision.  The Veteran again failed to file an 
NOD.  Accordingly, these decisions qualify as "final" 
decisions within the meaning of 38 U.S.C.A. § 7105(c).  


FINDING OF FACT

The Veteran currently has a diagnosis of obstructive sleep 
apnea; the medical evidence and credible lay evidence is at 
least in equipoise as to whether this disorder began during 
service and has continued since that time. 





CONCLUSION OF LAW

With the application of the doctrine of reasonable doubt, the 
Veteran's obstructive sleep apnea was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008) 38 C.F.R. §§  3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008) significantly 
changed the law prior to the pendency of these claims.  VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with his claim. 

Because the Board has rendered a decision in favor of the 
Veteran, granting service connection for obstructive sleep 
apnea, a further discussion of the VCAA duties as to this 
issue is unnecessary at this time.   

II. Law and Regulations

a. Direct Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the Veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
Veteran's claim was not well grounded when the evidence  
"establishe[d] only that the Veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a Veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the Veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the Veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the Veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a Veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for Veterans' benefits.  
A Veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

In the Veteran's October 1987 Report of Medical History for 
Enlistment, he indicated that he did not have frequent 
trouble sleeping, and his companion Report of Medical 
Examination for Enlistment bears no indication of a sleep 
disorder upon service entry.  

Service treatment records reveal that in July 1992, the 
Veteran complained of feeling tired while performing PT that 
morning.  The impression was mild dehydration secondary to 
alcohol intake the previous afternoon.

In September 1992, the Veteran was involved in a motor 
vehicle accident.  The treatment record states that the 
Veteran fell asleep at the wheel.  A serum drug screen was 
positive for alcohol.  He was admitted to the hospital for 
two days for purposes of observation and then released.  He 
was treated for a headache the following week.

The Veteran was counseled for alcohol abuse in 1989 and 1993.

In November 1996, the Veteran was treated for "the worst 
headache of his life."  It was noted at the time that he had 
a history of high blood pressure.
In April 1999, the Veteran was treated for a vocal cord 
lesion.

In October 1999, the Veteran was involved in another motor 
vehicle accident.

An April 2004 VA treatment record shows the Veteran's first 
complaint of sleep apnea symptoms.  He indicated that he 
stopped breathing at night and awoke gasping.  

A September 2004 VA treatment record indicates that the 
Veteran reported snoring for the past 25 years.  His wife 
sometimes had to shake him in order to wake up.  He also 
reported frequent nocturnal awakenings, as well as excessive 
daytime sleepiness and morning headaches.  The Veteran 
indicated that he had had 2-3 motor vehicle accidents while 
driving, most recently in July 2004.

A February 2005 polysomnography report diagnosed the Veteran 
with obstructive sleep apnea.  A CPAP machine was prescribed.

The Veteran underwent an April 2005 VA examination.  He 
complained of daytime sleepiness since 1995, and indicated 
that he had episodes of choking while sleeping.  He also 
complained of morning headaches. The Veteran stated that he 
often fell asleep on duty while in service, and that since 
leaving the military he continued to have daytime sleepiness.  
He reported several motor vehicle accidents due to falling 
asleep while driving.  The clinician noted that the Veteran 
had gained 63 pounds since service.  The clinician diagnosed 
"very severe" sleep apnea.

In a June 2005 addendum to the examination report, the 
clinician noted that the Veteran's other medical problems 
included obesity and high blood pressure.  He opined that it 
was unlikely that the Veteran's sleep apnea was caused by 
either the atypical headaches or the vocal cord lesion.  The 
clinician explained:

Obstructive sleep apnea has more to do with 
critical obstruction of the airway, it is highly 
unlikely for a vocal cord lesion to be the cause of 
the obstructive sleep apnea.  It is unlikely that a 
vocal cord lesion would cause enough obstruction.  
His second issue is his chronic atypical headaches.  
It is unlikely that these are the cause of the 
obstructive sleep apnea.  He also has hypertension 
for which he takes metoprolol and lisinopril.  It 
is quite common for individuals with obstructive 
sleep apnea to have uncontrolled hypertension.  The 
obstruction of the airway as well as the blood 
pressure itself both could lead to headaches, but 
they are not the cause of the obstructive sleep 
apnea.

In September 2005, C.B.G. (initials used to protect privacy), 
MD, the Veteran's primary care physician at the VA, made the 
following statement:

[The Veteran] has records showing he fell asleep 
while driving on 9/1/1992, causing a motor vehicle 
accident.  He has recently been diagnosed with 
sleep apnea, and it is reasonable to believe that 
sleep apnea may have played a role in the accident. 

During a November 2005 VA hypertension examination, the 
Veteran stated that he was diagnosed with hypertension in 
1994 after complaining of headaches.

The Veteran underwent another VA respiratory examination in 
November 2005 by the same clinician who had examined him in 
April 2005.  The doctor reviewed the claims file and noted 
that he did not see any references or complaints to suggest 
the Veteran was having daytime fatigue and symptoms of sleep 
apnea at the time of the accident, before the accident, or 
after the accident.  He also noted the positive alcohol level 
at the time of the accident and determined that "[i]t is 
much more likely than not that the alcohol is the reason that 
he fell asleep at the wheel.

A May 2006 VA treatment note contains the following statement 
signed by W.V.H., APRN, ACNP:

[The Veteran] is reporting a history of symptoms 
consistent with a diagnosis of Obstructive Sleep 
Apnea prior to, and after his discharge from the 
military in 2001.  These symptoms include heroic 
snoring, falling asleep driving, and general 
daytime sleepiness.  In my medical opinion, a 
diagnosis of Obstructive Sleep Apnea is at least as 
likely as not related to the symptoms described 
above during his military service. 

A May 2006 statement from L.D.C. indicates that he served 
with the Veteran from 1988 through 1996.  He stated that the 
Veteran always had problems sleeping.  He described instances 
where the Veteran would stop breathing for a significant 
amount of time and then gag for air.  

At his June 2006 DRO hearing, the Veteran testified that he 
had symptoms of snoring and fatigue, which began during 
service and continued to present.  Hearing Transcript at 2.  
He stated that he often fell asleep while on duty in the 
military, and that he was written up a few times for being 
late for work.  Hearing Transcript at 4.  He indicated that 
although he had these symptoms for years, he did not know or 
realize that this constituted sleep apnea until recently.  
Hearing Transcript at 2-3.  He testified that the morning 
headaches started around the time he was diagnosed with high 
blood pressure, and that that is when the sleep apnea 
started.  Hearing Transcript at 4.  With respect to the 
September 1992 motor vehicle accident, the Veteran testified 
that he had fallen asleep at the wheel.  He reported that he 
did not receive a ticket, and that his blood alcohol level 
was not "above the limit."  The Veteran's wife of nine 
years testified that she observed the Veteran having snoring 
problems and irregular breathing during sleep from 1997 to 
present.  By her account, the Veteran would stop breathing 
and she would wake him up.  Hearing Transcript at 7.

In a November 2006 correspondence, S.M.A., M.D., described 
the Veteran's sleep apnea as severe.  He stated that "it is 
very likely that [the Veteran's] sleep apnea started even 
before 2001."  The doctor explained:

[The Veteran] reported that he has snored since he 
was a teenager; it was worst with weight gain in 
the late 1980s, early 1990s.  He also had witnessed 
pauses in breathing during sleep during that period 
by his report.  His weight was 205 pounds on 
November 3, 1988.  He had a motor vehicle accident 
due to falling asleep at the wheel; he ran off the 
road and hit a tree on September 1, 1992, which 
supports his reports of excessive daytime 
sleepiness around this period.  

b. Discussion

The Board determines that the positive and negative evidence 
is at least in equipoise and therefore supports the Veteran's 
claim for service connection for sleep apnea.  The February 
2005 polysomnography report confirms a current diagnosis of 
obstructive sleep apnea.  Additionally, the Veteran has 
credibly testified, and his wife has corroborated, that he 
began to experience snoring and abnormal breathing patterns 
consistent with this disorder during active service, and that 
these symptoms have continued since that time to present.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (noting 
that a layperson "is competent to provide information 
regarding visible, or otherwise observable, symptoms of 
disability"); see Hearing Transcript at 2-4, 6-7.  Similarly, 
L.D.C. has stated that the Veteran frequently stopped 
breathing and gagged for air while sleeping during his period 
of active service from 1988 to 1996.  See May 2006 Statement.  

Although the Veteran's service treatment records are negative 
for a diagnosis of sleep apnea, the records do show that he 
had two motor vehicle accidents, which he attributes to 
falling asleep behind the wheel.  The VA examiner reviewed 
the claims file and diagnosed sleep apnea.  He opined that, 
because there were no symptoms of sleep apnea before or after 
the Veteran's September 1992 motor vehicle accident, it was 
"much more likely than not" that alcohol was the reason the 
Veteran fell asleep at the wheel.  However, there is an 
opinion by Dr. C.B.G., the Veteran's primary care physician, 
linking the Veteran's sleep apnea to that motor vehicle 
accident.  It is not clear whether this opinion was based 
upon a review of the relevant medical evidence in the claims 
file.  There is also a nurse's opinion, based on the 
Veteran's history, linking his sleep apnea to service.
  
A valid nexus opinion is based on the history as provided by 
the Veteran and a review of the Veteran's claims file.  
(Emphasis added.)  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, has 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the Veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the Veteran that formed the basis for the 
opinion.  The VA and Board may not, however, simply disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the Veteran.  Thus, 
the question is whether the history reported by the Veteran 
on examination is contradicted by the record; if it is not, 
the opinion in question is competent evidence.  Kowalski, 
supra; Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a Veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
Veteran).

The Veteran's history of snoring, disturbed nocturnal sleep, 
daytime sleepiness and fatigue is supported by a review of 
the record.  The Board recognizes that the Veteran did not 
receive a medical diagnosis of sleep apnea during his period 
of active service.  However, Dr. C.B.G.'s opinion and the 
above-mentioned lay accounts, in addition to the fact that 
the Veteran received the diagnosis of sleep apnea in 
relatively close proximity to his 2001 service discharge, 
weigh in favor of the claim.  

With application of the doctrine of reasonable doubt (38 
U.S.C.A. § 5107(b)), the Board finds that service connection 
for obstructive sleep apnea is warranted.  
ORDER

 Service connection for obstructive sleep apnea is granted. 


REMAND

As noted in the introduction above, the Board construes 
December 2006 correspondence as a timely NOD with the 
December 2005 RO decision that denied compensable ratings for 
the veteran's service-connected status post surgical removal 
of a vocal cord lesion and status post surgical excision of a 
chalazion, left eye.  38 C.F.R. §§ 20.201, 20.302; EF, supra.  
The RO has not yet issued a SOC with respect to these issues.  
Under these circumstances, the Board must remand these issues 
so that the RO can provide the Veteran an SOC, and afford him 
an opportunity to perfect an appeal of these issues 
thereafter by filing a timely substantive appeal.  See 
Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

The RO must issue a Statement of the Case 
to the veteran and his representative 
addressing the issues of increased ratings 
for status post surgical removal of a vocal 
cord lesion and status post surgical 
excision of a chalazion, left eye.  The 
veteran also must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. 
§ 20.302(b).

The case should then be returned to the 
Board for further appellate consideration, 
only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


